DETAILED ACTION
Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Claims 1-14 are pending. Claim  11is currently amended.  With regard to claims 7 and 11, applicants argument with regard to the narrow interpretation of the claim language as discussed in the remarks is found persuasive, but applicant does not address the alternative rejection that addresses the broader interpretation of the claim language (i.e. basically rotating the device 90 degrees in view of Stamos’s arrangement) which makes the longitudinal axis of Scanlan horizontal to a horizontal plane (as previously amended.) Applicant alleges that Scanlan arguably teaches away from rotating the device 90.degress (i.e. via the discussion of the verticality of the axis), but it is noted that the Scanlan device would be operational, and the Scanlan disclosure does not criticize, discredit, or otherwise discourage the solution claimed. See In re Fulton, 391 F.3d 1195, 73 USPQ2d 1141 (Fed. Cir. 2004); MPEP 2143.01 I. 
Based on the amendment to the claims, and the adjustment to the rejections to maintain only the alternative rejection, this action must be made final.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 8, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan (US 6644349), (where it is noted that Scanlan incorporates by reference Bernardi (US 6176258) in its entirety), and further in view of Stamos (US 5910244); 
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scanlan in view of Stamos as applied to claims 7, 8 and 11, 13 above, and further in view of Gruett (US 9758387.) 


Scanlan discloses in claim 7: (see at least annotated figure 4 below)

    PNG
    media_image1.png
    952
    711
    media_image1.png
    Greyscale

A control valve assembly (10 figure 1-7) for a fluid treatment system (figure 1) comprising: a housing (at 24/31 figure 2) having a top portion (at 31) and a bottom portion (at 24) secured to the top portion and forming a cavity (the volume formed there between) having a first end (top side) and a second end (bottom side side) and defining an axis (central longitudinal axis of 58/60 figure 4) extending between the first end and the second end, the housing including an inlet (from 114 figure 3) and an outlet (118); at least two chambers (at 56/58) in the housing, a first chamber (56) in fluid communication with the inlet and a second chamber (at 58) in fluid communication with the outlet; a piston (116) extending through the at least two chambers in the housing and configured to be displaced horizontally (relative or parallel to the axis) along a longitudinal axis (along 60 via cam motor control) to control a flow of fluid in the control valve assembly through the first chamber and the second chamber (see figure 3, 8, 9 for example flow); a brine valve assembly (at 2006 including piston valve 76 and eductor 80 figure 4) including an eductor (80) disposed in an eductor cavity (at 2008) integrally formed in the housing and a brine piston (at 76) configured (via camming action) to be displaced horizontally (relative or parallel to the axis) in a direction parallel with the longitudinal axis (central axis of 76 is parallel to that of 60) to selectively open and close the brine valve assembly; and a brine cam (at 2004 including cam arrangement of surface of 84 opposed to 76,to provide for selective control of the piston 76, per Col 5 ln 18-20, and Col 6 ln 15 - 31) configured to drive the brine piston (via camming action.)   Scanlan doses not disclose: a longitudinal axis that is aligned horizontally (i.e. with a horizontal plane per se); but Stamos certainly teaches: a 90.degree bend (figure 4 and see Col 5 ln 14-17) in the outlet pipe (elbows 29, 30 and 31) provided for connecting the manifold of the device to the connection pipes and water to be treated, for the purpose of for example laying the valve device flat or horizontally and thus providing a longitudinal axis that is aligned horizontally; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Stamos, a 90.degree bend in the outlet pipe for Scanlan as taught in Stamos and provided for connecting the manifold of the device to the connection pipes and water to be treated as taught by Stamos, all for the purpose of for example laying the valve device of Scanlan as taught in Stamos flat; and especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 

Scanlan discloses (as modified for the reasons discussed above) in claim 8: The control valve assembly of claim 7 wherein the brine cam comprises a wall (cylindrical wall at 84) extending (axially) outwardly away from a first surface (ring of the main piston drive cam 2002 of 94/96/100) of a main piston drive cam (cam arrangement at 2002 including94/100 and yoke 104 to lead pin 66 figure 2, per Col 5 ln 33- Col 6 ln 14) including a disk (94/96) disposed on an axel (central axis of 84/96/100 or that of 109) that is driven by a motor (106). 

Scanlan discloses (as modified for the reasons discussed above) in claim 9. The control valve assembly of claim 8 wherein a second surface of the disk (inside surface of 96), opposite the first surface (surface of 94), includes a second wall having at least one gap (the between 96 and 94 or the annular gaps between the gear teeth), and further comprising: [electrical programmable control board 118 as indicated in Col 6 ln 34 where US 6176258 (Bernardi) is incorporated fully by reference, and provides for the control system as discussed via Col 5 ln 23-56, the cams are engaged via switches112/114 for activation/deactivation and…] configured to generate an electrical signal based upon a presence of the second wall (i.e. cam surface), a presence of a gap, or both (the use of the transitional phrase “or” considered alternative grouping under MPEP 2131.)  Scanlan/Bernardi does not disclose, although Gruett teaches: an electro-optical sensor 772 Col 11 ln 50-55 that senses reflective light instead of a gap for the purpose of determining the rotatable position of the motor for timing purposes. 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the cam sensing mechanism of Scanlan/Bernardi, an electro-optical sensor as taught in Gruett that senses reflective light instead of a surface switch travel for the purpose of determining the rotatable position of the motor or cam of Scanlan/Gruett as taught in Gruett for timing purposes. 

Scanlan discloses (as modified for the reasons discussed above) in claim 10: The control valve assembly of claim 8 wherein said axle  extends orthogonally away from the longitudinal axis of the piston extending through the housing (as shown.) 

Scanlan discloses in claim 11: A control valve assembly (10 figure 1-7) for a fluid treatment system (figure 1) comprising: a housing (at 24/31 figure 2) having a top portion (at 31) and a bottom portion (at 24) secured to the top portion and forming a cavity (the volume formed there between) having a first end (top side) and a second end (bottom side) and defining an axis (central longitudinal axis of 58/60 figure 4) extending between the first end and the second end, the housing including an inlet (from 114  figure 3) and an outlet (118); at least two chambers (at 56/58  the chambers being modular in that they are the same cylindrical shaped diameter) in the housing, a first chamber (56) in fluid communication with the inlet and a second chamber (at 58) in fluid communication with the outlet (where the fluid flow from inlet to outlet via the chambers); a piston (116) extending piston through the at least two chambers in the housing and configured to be displaced horizontally (relative or parallel to the axis) along a longitudinal axis (along 60 via cam motor control) to control a flow of fluid in the control valve assembly through the first chamber and the second chamber (see figure 3, 8, 9 for example flow); and, an axle (central axis axle from 106 and along 84) configured to rotate [[to]] around an axis (id) perpendicular to the longitudinal axis (along 60) and drive: a first rotating drive cam in order to drive the piston (cam arrangement at 2002 including94/100 and yoke 104 to lead pin 66 figure 2, per Col 5 ln 33- Col 6 ln 14 all along  central axis of 86 and perpendicular to the longitudinal axis of 60  in via cam and follower for reciprocation of 66 figure 2, figure 4, 5 and as discussed ); and, a disk (84 is an elongated disk) disposed at an end of the axle, the disk having a first surface with a cam (cam  surface of 84 opposed to 76,to provide for selective control of the piston 76, per Col 5 ln 18-20, and Col 6 ln 15 - 31) configured to drive a second component (a brine piston at 76 of the brine valve which is…) of the control valve assembly (where it is noted that the two separately cam-ed pistons are interconnected via rotatable transmission, which is consistent with the context of the instant application, best seen in Applicants Figure 19.)   Scanlan doses not disclose: a longitudinal axis that is aligned horizontally (i.e. with a horizontal plane per se); but Stamos certainly teaches: a 90.degree bend (figure 4 and see Col 5 ln 14-17) in the outlet pipe (elbows 29, 30 and 31) provided for connecting the manifold of the device to the connection pipes and water to be treated, for the purpose of for example laying the valve device flat or horizontally and thus providing a longitudinal axis that is aligned horizontally; 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught by Stamos, a 90.degree bend in the outlet pipe for Scanlan as taught in Stamos and provided for connecting the manifold of the device to the connection pipes and water to be treated as taught by Stamos, all for the purpose of for example laying the valve device of Scanlan as taught in Stamos flat; and especially considering that placement or rearrangement of parts has been held to involve only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 


Scanlan discloses (as modified for the reasons discussed above) in claim 12: the control valve assembly of claim 11, wherein the cam of the first surface comprises a wall (cylindrical wall thickness of  84) extending (axially) outwardly away from the disk (i.e. the ends delimit the disk, the cylindrical wall of 84 defines the axially elongated toroid surface.) (ring of the main piston drive cam of 94 and gear 96) (94/96) (central axel of 84 or that of 109) (106, where 84/94/100 is driven by the motor via the transmission and yoke 104.)   

Scanlan discloses (as modified for the reasons discussed above) in claim 13: The control valve assembly of claim 11 wherein a second surface of the disk (inner surface of 96), opposite the first surface (94), includes a second wall (inner circular wall and outer circular portions that define the gear teeth of 96) having at least one gap (the gaps between the surface 94 and inner surface of 96, or the circumferential annular gaps of the teeth, there being no requirement as to the location or positioning other than that claimed, of the gap, thus taken under a broad reasonable interpretation thereof), 

Scanlan discloses (as modified for the reasons discussed above) in claim 14: the control valve assembly of claim 13 and further comprising: [electrical programmable control board 118 as indicated in Col 6 ln 34 where US 6176258 (Bernardi) is incorporated fully by reference, and provides for the control system as discussed via Col 5 ln 23-56, the cams are engaged via switches112/114 for activation/deactivation and…] configured to generate an electrical signal based upon a presence of the second wall (i.e. cam surface), a presence of a gap (the switch not engaging), or both. Scanlan/Bernardi does not disclose, although Gruett teaches: an electro-optical sensor 772 Col 11 ln 50-55 that senses reflective light instead of a gap for the purpose of determining the rotatable position of the motor for timing purposes. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of a cam sensing mechanism of Scanlan/Bernardi, an electro-optical sensor as taught in Gruett that senses reflective light instead of a surface switch travel for the purpose of determining the rotatable position of the motor or cam of Scanlan/Bernardi as taught in Gruett for timing purposes. 
Allowable Subject Matter
Claims 1-6 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose or render obvious in claim 1 the following: “…the blending valve and the channel integrally formed in the top portion of the housing,  and the channel configured to allow a portion of the fluid in the first chamber to flow from the first chamber into the channel and out of the channel into the second chamber in order to mix the portion with  fluid in the second chamber” in combination with the other limitations set forth in the independent claim; there being a lack of teaching in the art of the claimed arrangement and absent improper hindsight construction of the same, it would not have been obvious to provide such a claimed arrangement to one of ordinary skill in the art at the time of filing of the invention.   Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753